OPINION OF THE COURT
Per Curiam.
Alan M. Rocoff, admitted as Alan Mark Rocoff, has submitted an affidavit of resignation sworn to November 26, 2012. Rocoff was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 14, 1987, under the name Alan Mark Rocoff. He states that he is currently under investigation by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts as a result of his plea of guilty before the Honorable John E Walsh, in the Supreme Court, Kings County, to petit larceny, a class A misdemeanor, in violation of Penal Law § 155.25. He states that his plea was freely and voluntarily made and accepted by Justice Walsh. He acknowledges that if disciplinary charges were predicated upon the misconduct under investigation he could not successfully defend himself on the merits.
Rocoff further acknowledges in his affidavit that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting the same. He tenders his resignation subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d). He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that the resignation be accepted by the Court.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, Rocoff is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
*215Eng, P.J., Mastro, Skelos, Dillon and Dickerson, JJ., concur.
Ordered that the resignation of Alan M. Rocoff, admitted as Alan Mark Rocoff, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alan M. Rocoff, admitted as Alan Mark Rocoff, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Alan M. Rocoff, admitted as Alan Mark Rocoff, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alan M. Rocoff, admitted as Alan Mark Rocoff, shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Alan M. Rocoff, admitted as Alan Mark Rocoff, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).